     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 1 of 41 Page ID #:1



 1    Ryan W. Koppelman (SBN 290704)              Thomas W. Davison (pro hac forthcoming)
      Michael J. Newton (SBN 156225)              ALSTON & BIRD LLP
 2    Katherine G. Rubschlager (SBN 328100)       950 F Street NW
 3    ALSTON & BIRD LLP                           Washington, DC 20004
      950 Page Mill Road                          Telephone: (202) 239-3300
 4    Palo Alto, CA 94304                         Facsimile: (202) 239-3333
      Telephone: (650) 838-2000                   tom.davison@alston.com
 5    Facsimile: (650) 838-2001
      ryan.koppelman@alston.com
 6
      mike.newton@alston.com
 7    katherine.rubschlager@alston.com
 8    Evan W. Woolley (SBN 286385)
      ALSTON & BIRD LLP
 9    333 South Hope Street, 16th Floor
10    Los Angeles, CA 90071
      Telephone: (213) 576-1000
11    Facsimile: (213) 576-1100
      evan.woolley@alston.com
12
      Attorneys for Plaintiff
13
      Universal Electronics Inc.
14

15                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
16

17

18    UNIVERSAL ELECTRONICS INC.,                   Case No. 8:20-cv-00701
      a Delaware Company,
19                                                  COMPLAINT FOR PATENT
                  Plaintiff,                        INFRINGEMENT
20          v.
                                                    DEMAND FOR JURY TRIAL
21
      ROKU, INC., a Delaware Company,
22
                  Defendant.
23

24

25

26

27

28

                                   COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 2 of 41 Page ID #:2



 1
           Plaintiff Universal Electronics Inc. (“UEI”) hereby brings its Complaint for patent
 2
     infringement against Defendant Roku, Inc. (“Roku”) and alleges as follows:
 3
                                             PARTIES
 4
           1.     Plaintiff UEI is a Delaware corporation that has a principal place of business
 5
     located at 15147 N. Scottsdale Road, Suite H300, Scottsdale, Arizona 85254. UEI has
 6
     offices in this judicial district at 201 E. Sandpointe Ave., Santa Ana, CA 92707.
 7
           2.     Defendant Roku is a Delaware corporation with a principal place of business
 8
     located at 150 Winchester Circle, Los Gatos, CA 95032. It has offices in the judicial
 9
     district at 2450 Colorado Ave., Santa Monica, CA 90404.
10
           3.     Roku manufactures and sells streaming players and components therefor,
11
     enabling users to stream free or paid programming services. Roku’s infringing products
12
     are Roku’s streaming players, including, but not limited to the following Roku products
13
     and models: Roku Ultra, Roku Ultra LT, Roku Express, Roku Express+, Roku Premier,
14
     Roku Premier+, Roku Streaming stick, Roku Streaming Stick+, Roku Streaming Stick+
15
     HE, Roku Smart Soundbar, Roku 1, Roku 2, Roku 3, Roku 4, Model Nos.: 4670X,
16
     4662X, 4661X, 4660X, 4640X, 4630X, 4620X, 4400X, 4230X, 4210X, 4200X, 3931X,
17
     3930X, 3921X, 3920X, 3910X, 3900X, 3811X, 3810X, 3800X, 3710X, 3700X, 3600X,
18
     3500X, 2720X, 2710X, 2700X, 2500X, 2450X, 2400X, and/or 9101R (the “Roku
19
     Streaming Players”). The Roku Voice Remote and Roku Enhanced Voice Remote
20
     (“Roku Remotes”) infringe claims of one of the asserted patents.
21
           4.     Roku also incorporates its technology into Roku TVs, including TCL
22
     branded Roku TVs. Infringing Roku TVs include but are not limited to TCL’s 8, 6, 5, 4,
23
     and 3 series Roku TVs. Together the Roku Streaming Players, Roku Remotes, and Roku
24
     TVs are the “Accused Products.”
25
                                       PATENTS IN-SUIT
26
           5.     UEI owns and has standing to sue for infringement of U.S. Patent No.
27
     7,969,514 (the “514 Patent”), entitled “Relaying Key Code Signals Through a Remote
28
     Control Device,” which was duly and lawfully issued on June 28, 2011. A true and
                                                1
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 3 of 41 Page ID #:3



 1   correct copy of the 514 Patent is attached to this Complaint as Exhibit A.
 2         6.     UEI owns and has standing to sue for infringement of U.S. Patent No.
 3   9,641,785 (the “785 Patent”), entitled “System and Method for Configuring Controlling
 4   Device Functionality,” which was duly and lawfully issued on May 2, 2017. A true and
 5   correct copy of the 785 Patent is attached to this Complaint as Exhibit B
 6         7.     UEI owns and has standing to sue for infringement of U.S. Patent No.
 7   10,325,486 (the “486 Patent”), entitled “System and Method for Optimized Appliance
 8   Control,” which was duly and lawfully issued on June 18, 2019. A true and correct copy
 9   of the 509 Patent is attached to this Complaint as Exhibit C.
10         8.     UEI owns and has standing to sue for infringement of U.S. Patent No.
11   10,593,196 (the “196 Patent”), entitled “System and Method for Optimized Appliance
12   Control,” which was duly and lawfully issued on March 17, 2020. A true and correct
13   copy of the 196 Patent is attached to this Complaint as Exhibit D.
14         9.     UEI owns and has standing to sue for infringement of U.S. Patent No.
15   10,600,317 (the “317 Patent”), entitled “System and Method for Simplified Setup of a
16   Universal Remote Control” which was duly and lawfully issued on March 24, 2020. A
17   true and correct copy of the 317 Patent is attached to this Complaint as Exhibit E.
18         10.     The 514, 785, 486, 196, and 317 Patents are collectively referred to as the
19   Asserted Patents.
20                                JURISDICTION AND VENUE
21         11.    This Court has jurisdiction over the subject matter of this action under 28
22   U.S.C. §§ 1331 and 1338(a).
23         12.    This Court has personal jurisdiction over Roku pursuant to the laws of the
24   State of California, including California’s Long Arm Statute, California Code of Civil
25   Procedure § 410.10. Roku’s principal place of business is in the state of California, and,
26   as a result, Roku is subject to general jurisdiction here. Roku has committed acts of
27   infringement in California infringing UEI’s asserted patents in California, and, as a result,
28   Roku is subject to specific jurisdiction here. In particular, Roku sells and offers to sell

                                              2
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 4 of 41 Page ID #:4



 1   hardware and software relating to remote control devices that infringe UEI’s patents in
 2   California, and specifically in this judicial district. Roku does business in this judicial
 3   district relating to Roku’s accused products, and has an office located in this district at
 4   2450 Colorado Ave., Santa Monica, CA 90404. Roku is subject to personal jurisdiction
 5   because it has a regular and established place in this district and it sells, distributes, and
 6   licenses its products in this District, such that it should reasonably and fairly anticipate
 7   being brought into this Court.
 8         13.       Venue is proper in this District under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).
 9   Roku has committed acts of infringement in this judicial district and has a regular and
10   established place of business in this judicial district at 2450 Colorado Ave., Santa
11   Monica, CA 90404. It occupies commercial office space at that address and employs
12   numerous employees at this address, including its General Counsel.
13                                             COUNT ONE
14                          INFRINGEMENT OF U.S. PATENT 7,969,514
15         14.       UEI incorporates the previous paragraphs of this Complaint as if fully set
16   forth herein.
17         15.       UEI is the owner of all rights, title, and interest in the 514 Patent, including
18   the right to bring this suit for injunctive relief and damages.
19         16.       The 514 Patent generally relates to methods for setting up a universal remote
20   control using interactive instructions. Manufacturers typically provide a remote control
21   with an appliance, such as a television, or DVR, and, as such, different appliance types of
22   different manufacturers are often commanded with different remote controls. To
23   minimize the number of individual remote controls a user requires, universal remote
24   controls have been developed. Prior art methods of setting up and configuring universal
25   remote controls were demanding, exacting, and generally frustrating for many users. For
26   example, documents containing the setup instructions and setup codes are often be lost,
27   misplaced, or may be superseded as brand and/or model names evolve. The 514 Patent
28   solves this problem by providing a system and method for enabling set up of a controlling

                                                3
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 5 of 41 Page ID #:5



 1   device capable of controlling a plurality of appliances, via an interactive instruction set
 2   and associated programming.
 3         17.     The 514 Patent is valid and enforceable. The claims of the 514 Patent are
 4   directed to an inventive application in the field of remote control of consumer electronic
 5   devices. The combination of claim elements was not well-understood, routine, or
 6   conventional to those in the field at the time of invention. In particular, it was not well-
 7   understood, routine or conventional at the time of invention to provide on a controllable
 8   appliance programming to display interactive instructions to a user for setting up a
 9   universal remote control. Typically, the setup process involved referencing paper
10   manuals and tables of codes.
11         18.     Roku has infringed and continues to infringe literally and/or through the
12   doctrine of equivalents, one or more claims of the 514 Patent, including but not limited to
13   claim 1, by using, making, offering to sell, and/or selling without authority in the United
14   States certain universal control devices, including but not limited to the Roku Streaming
15   Players and the Roku TVs. Roku directly infringes one or more claims of the 514 Patent
16   when Roku or those acting upon Roku’s behalf, such as employees, officers, directors,
17   principals, agents, consultants, and/or representatives, use the Roku Streaming Players or
18   Roku TVs in the United States. Further, UEI contends that Roku’s customers and/or end
19   users directly infringe the method claims listed below when using the Roku Streaming
20   Players or Roku TVs in the United States and Roku therefore indirectly infringes by way
21   of inducement and/or contributory infringement.
22         19.     For purposes of example only, and without limitation, the Roku Streaming
23   Players perform every element of claim 1 of the 514 Patent when used as intended by
24   Roku. Roku also has infringed and continues to infringe at least one other claim of the
25   514 Patent.
26         20.     In particular, the method of claim 1 is “[a] method for providing interactive
27   instructions to a user to set up a controlling device used to command a plurality of
28   controllable appliances.” involves “receiving a keystroke indicator signal from a remote

                                              4
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 6 of 41 Page ID #:6



 1   control device, wherein the keystroke indicator signal indicates a key on said remote
 2   control device that a user has selected.” The Roku Streaming Players perform a method
 3   for providing interactive instructions to a user to set up a controlling device used to
 4   command a plurality of controllable appliances. For example, the Roku Streaming
 5   Players are each sold for importation, imported, or sold after importation with a remote
 6   controller (e.g., controlling device). The Roku remote controller can be used to control a
 7   plurality of controllable appliances such as the Roku streaming devices and/or a TV. See
 8   https://support.roku.com/article/115013019828-how-do-i-set-up-my-roku-enhanced-
 9   remote-to-control-my-tv- (“Roku enhanced remotes incorporate both wireless and
10   infrared (IR) technologies to seamlessly control your Roku streaming player and aspects
11   of your TV.”).
12         21.    The Roku TVs also perform a method for providing interactive instructions
13   to a user to set up a controlling device used to command a plurality of controllable
14   appliances. For example, the TCL Roku TVs are each sold for importation, imported, or
15   sold after importation with a remote controller (e.g., controlling device). The remote
16   controller provided with the TCL Roku TVs can be used to control a plurality of
17   controllable appliances. For example, the remote controller can be used to control the
18   TCL Roku TVs as well as a soundbar and AVRs. See
19   https://support.tclusa.com/televisions-setup-configurations/connecting-a-sound-bar-to-
20   your-tv-using-arc (“Using HDMI® ARC reduces the number of cables required, and
21   optionally lets you control the volume and mute state of the receiver by enabling system
22   audio control.”)
23         22.    The method of claim 1 further involves “providing on a first controllable
24   appliance programming for the display of instructions to the user in response to input
25   from the user via the controlling device.” The Roku Streaming Players perform the step
26   of providing on a first controllable appliance programming for the display of instructions
27   to the user in response to input from the user via the controlling device. For example, the
28   Roku OS on the Roku Streaming Players (e.g., first controllable appliance) contains

                                             5
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 7 of 41 Page ID #:7



 1   programming that displays instructions to the user in response to input from the user via
 2   the Roku remote controller (e.g., controlling device). Further, the Roku Streaming
 3   Players contain RAM and ROM for storing programming that is executed by a processor
 4   to display instructions to the user in response to input from the user via the controlling
 5   device. During the initial setup and when using the “Set up a remote for TV control”
 6   feature, the aforementioned programming enables Roku Streaming Players to display to
 7   the user instructions in the form of menus that are navigated via input through the Roku
 8   remote controller.
 9         23.    The Roku TVs also perform the step of providing on a first controllable
10   appliance programming for the display of instructions to the user in response to input
11   from the user via the controlling device. For example, the TCL Roku TVs (e.g., first
12   controllable appliance) contain programming that displays instructions to the user in
13   response to input from the user via the remote controller (e.g., a controlling device). The
14   user navigates to the “Control Other Devices (CEC)” menu by providing input via the
15   Roku remote controller.
16         24.    The method of claim 1 further involves “providing input by the user to the
17   first controllable appliance via the controlling device indicating that the controlling
18   device is to be set up to command a second controllable appliance.” The Roku Streaming
19   Players perform the step of providing input by the user to the first controllable appliance
20   via the controlling device indicating that the controlling device is to be set up to
21   command a second controllable appliance. For example, when setting up the Roku
22   remote controller for TV control, the user provides input to the Roku Streaming Product
23   (e.g., a first controllable appliance) via the Roku remote controller (e.g., the controlling
24   device) indicating that the Roku remote is to be set up to control a second controllable
25   appliance (e.g., a TV). User input to the Roku remote controller (e.g., clicking the “OK”
26   button) navigates the “Control Your TV” menus and indicates that the Roku remote
27   controller is to be set up to control the TV.
28         25.    The Roku TVs also perform the step of providing input by the user to the

                                             6
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 8 of 41 Page ID #:8



 1   first controllable appliance via the controlling device indicating that the controlling
 2   device is to be set up to command a second controllable appliance. For example, the
 3   Roku OS on the TCL Roku TVs (e.g., first controllable appliance) contains programming
 4   that displays instructions to the user in response to input from the user via the Roku
 5   remote controller (e.g., controlling device). Further, the TCL Roku TVs contain RAM
 6   and ROM for storing programming that is executed by a processor to display instructions
 7   to the user in response to input from the user via the controlling device. For example,
 8   within the “Control Other Devices (CEC)” menu, the user may provide input indicating
 9   that the remote control is to be set up to command an appliance connected via HDMI by
10   selecting the option to “Search for CEC Devices” and pressing the “OK” button on the
11   Roku remote controller.
12         26.    The method of claim 1 further involves “accessing instruction data
13   associated with the second controllable appliance by the programming provided on the
14   first controllable appliance.” The Roku Streaming Players perform the step of accessing
15   instruction data associated with the second controllable appliance by the programming
16   provided on the first controllable appliance. For example, setting up the Roku remote
17   controller to control a TV connected to a Roku Streaming Player includes accessing
18   instruction data associated with the second controllable appliance (e.g., the TV) by the
19   programming provided on the first controllable appliance (e.g., Roku Streaming Player).
20   The instruction data associated with the second controllable appliance (e.g., the TV)
21   include the data for guiding the user to set up the Roku remote controller for controlling
22   the TV. For some TVs, the Roku Streaming Player will have information about the TV
23   such that the user is immediately taken directly to screens asking “Is music playing?”
24   and/or “Has the music stopped playing?” For other TVs, the Roku Streaming Player will
25   request that the user enter a brand name.
26         27.    The Roku TVs also perform the step of accessing instruction data associated
27   with the second controllable appliance by the programming provided on the first
28   controllable appliance. For example, the TCL Roku TV may access instruction associated

                                             7
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 9 of 41 Page ID #:9



 1   with a connected CEC device such as an AVR when the user selects the “Search for CEC
 2   Devices” option in the “Control Other Devices (CEC)” menu. The TCL Roku TV may
 3   also access instruction data associated with a connected CEC device such as an AVR by
 4   automatically detecting the presence of the device when it is first connected via HDMI.
 5         28.    The method of claim 1 further involves “in response to input by the user via
 6   the controlling device, displaying the instruction data by the programming provided on
 7   the first controllable appliance for use by the user in setting up the controlling device to
 8   command the second controllable appliance.” The Roku Streaming Players perform the
 9   step of in response to input by the user via the controlling device, displaying the
10   instruction data by the programming provided on the first controllable appliance for use
11   by the user in setting up the controlling device to command the second controllable
12   appliance. For example, setting up the Roku remote controller to control a TV connected
13   to a Roku Streaming Player includes displaying the instruction data by the programming
14   provided on the first controllable appliance (e.g., the Roku Streaming Player) for use by
15   the user in setting up the controlling device to command the second controllable
16   appliance (e.g., the TV). The instruction data associated with the second controllable
17   appliance (e.g., the TV) include the data guiding the user to set up the Roku remote
18   controller for controlling the TV. The Roku Streaming Players display interactive menus
19   on the TV screen. The user inputs selections via the remote controller to navigate the
20   menus for setting up TV control. In response to user input, the Roku Streaming Players
21   displays various types of instruction data. The instruction data further includes screens
22   guiding the user to set up the remote controller to control the TV. For example, in some
23   instances, the Roku Streaming Player display screens asking “Is music playing?” and/or
24   “Has the music stopped playing?” In other instances, the Roku Streaming Player will
25   request that the user enter a brand name.
26         29.    The Roku TVs also perform the step of in response to input by the user via
27   the controlling device, displaying the instruction data by the programming provided on
28   the first controllable appliance for use by the user in setting up the controlling device to

                                             8
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 10 of 41 Page ID #:10



 1    command the second controllable appliance. For example, the user may provide input via
 2    the Roku remote controller (e.g., controlling device) by pressing the “OK” button when
 3    the option “Search for CEC Devices” is selected in the “Control Other Devices (CEC)”
 4    menu. The user may also provide input by selecting the type of device connected to the
 5    HDMI (ARC) port when the TCL Roku TV automatically detects the presence of a
 6    connected device like an AVR. Once the TCL Roku TV detects a connected device like
 7    an AVR, the user may select certain options in the “Control Other Devices (CEC)” menu
 8    to configure the Roku remote controller to control the AVR
 9          30.    Roku has infringed and continues to infringe claims of the 514 Patent within
10    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
11    making, using, selling, offering for sale, and/or importing the Roku Streaming Players or
12    Roku TVs.
13          31.    Roku has performed each and every element of claim 1 of the 514 Patent
14    during at least its own product development and testing of the Roku Streaming Players or
15    Roku TVs.
16          32.    Roku has indirectly infringed and continues to indirectly infringe at least
17    claim 1 of the 514 Patent under § 271(b) by knowingly and actively inducing
18    infringement of those claims by its customers and end users of its products. The direct
19    infringers that Roku has induced to infringe include, without limitation, Roku’s
20    customers, users, and retailers that offer for sale, sell, and use the Roku Streaming
21    Players or Roku TVs.
22          33.    Roku is on notice of the 514 Patent at least as of the filing of this Complaint.
23    In addition, Roku has had actual or constructive knowledge of the 514 Patent and its
24    infringement prior to the filing of this Complaint. Further, at least as of September 2017,
25    UEI informed Roku in writing that it had over 30 issued and pending patents covering its
26    control solutions. It is believed that Roku investigated UEI’s patents as a result and
27    gained actual knowledge of the 514 Patent. If it did not investigate UEI’s patents as a
28    result, it was acting in willful blindness of a reasonable likelihood of infringement.

                                              9
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 11 of 41 Page ID #:11



 1    Roku’s own patents also have cited documents referring to UEI’s patents over 290 times,
 2    which made Roku aware of UEI’s patents. Roku is a large public company that annually
 3    generates hundreds of millions of dollars of revenue, has ready access to the capital
 4    markets and has the ability to pay licensing fees or royalties to UEI. As a result, Roku at
 5    least engaged in willful blindness by taking deliberate actions to avoid confirming a high
 6    probability of infringement of the 514 Patent. As such, Roku either knew or should have
 7    known about the existence of the 514 Patent and that creating features in its devices to
 8    practice that patent would induce infringement. Roku has not taken any steps of remedial
 9    action to mitigate its infringement. Roku has induced and continue to induce end users of
10    the Roku Streaming Players or Roku TVs to infringe at least claim 1 of the 514 Patent
11    within the meaning of 35 U.S.C. § 271(b).
12          34.    Roku’s acts of inducement include making, using, selling, and offering to
13    sell the Roku Streaming Players or Roku TVs, as well as Roku’s creation and
14    dissemination of promotional materials, marketing materials, and instruction guides that
15    teach and encourage end users to use the Roku Streaming Players or Roku TVs in an
16    infringing manner. For example, the Roku Streaming Players and Roku TVs provide
17    step-by-step instructions on how an end user should use these products in a manner that
18    directly infringes the 514 Patent, and Roku also provides further instructions in the
19    “Setup and Troubleshooting” section of its website. Roku, has a webpage,
20    https://support.roku.com/en-gb/article/115013019828-how-to-set-up-your-roku-
21    enhanced-remote-to-control-your-tv, dedicated to instructing users how to set up Roku
22    Enhanced Remotes via wireless and infrared (IR) technologies to seamlessly control
23    Roku streaming players and aspects of users’ TVs. Examples include, without limitation,
24    Roku’s instructions on how to connect Roku devices to control other devices through
25    HDMI and IR.
26          35.    Additionally, Roku has contributed to the infringement of claims of the 514
27    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Roku has contributed to
28    the end users infringement of the 514 Patent by, among other things, making, selling,

                                              10
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 12 of 41 Page ID #:12



 1    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
 2    encouraging the offer for sale, sale, and use of the Roku Streaming Players or Roku TVs,
 3    which Roku knew contain the software and features discussed above that are especially
 4    made or adapted by Roku for infringing uses of claims of the 514 Patent. The software
 5    and features discussed above are not staple articles of commerce suitable for substantial
 6    non-infringing use. The direct infringers for Roku’s contributory infringement include,
 7    without limitation, its customers, users, and retailers that offer for sale, sell, and use the
 8    Roku Streaming Players or Roku TVs.
 9          36.       Roku’s direct and indirect infringement of the 514 Patent has injured UEI,
10    and UEI is entitled to recover damages adequate to compensate it for such infringement.
11          37.       Roku’s infringement of the 514 Patent has been willful, wanton, malicious,
12    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
13    damages. More specifically, Roku knew or should have known about the 514 Patent and
14    its infringement of that patent, as discussed above, but continued to engage in the using,
15    making, offering to sell, and/or selling of the Roku Streaming Players or Roku TVs
16    despite an objectively high likelihood that this conduct would infringe the 514 Patent.
17          38.       Roku’s infringing activities will continue to injure UEI unless and until this
18    Court enters an injunction prohibiting further infringement and, specifically, enjoining
19    further direct and indirect infringement of the 514 Patent. If Roku’s conduct is not
20    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
21    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
22    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
23    control technology to companies like Roku and will continue suffering irreparable harm
24    absent injunctive relief.
25                                             COUNT TWO
26                           INFRINGEMENT OF U.S. PATENT 9,641,785
27          39.       UEI incorporates the previous paragraphs of this Complaint as if fully set
28    forth herein.

                                                  11
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 13 of 41 Page ID #:13



 1          40.    UEI is the owner of all rights, title, and interest in the 785 Patent, including
 2    the right to bring this suit for injunctive relief and damages.
 3          41.    The 785 Patent generally relates to a system for configuring a remote control
 4    to issue commands directly to a target appliance (like a TV) or indirectly to the target
 5    appliance (e.g., remote commands go to set-top box, then set-top box commands the TV)
 6    depending on whether the target appliance is responsive to commands via these
 7    communication paths. Digital interfaces such as HDMI connections facilitate the
 8    exchange of identity information, commands, and capability data between devices. The
 9    785 patent uses data sent in messages between the remote control and a media source
10    device (such as an STB) indicating whether a media sink device (such as a TV) is
11    responsive to commands sent directly from the remote to the sink device and whether it is
12    responsive to commands sent indirectly from the remote to the source device, then to the
13    sink device. Based on this data, the remote control is automatically configured to
14    communicate either directly or indirectly (e.g., through the STB) to the sink device.
15          42.    The 785 Patent is valid and enforceable. The claims of the 785 Patent are
16    directed to an inventive application in the field of remote control of consumer electronic
17    devices. The combination of claim elements was not well-understood, routine, or
18    conventional to those in the field at the time of invention. In particular, it was not well-
19    understood, routine or conventional at the time of invention to automatically configure a
20    remote control to communicate directly or indirectly with an appliance based on data
21    received by the remote control from a media source device (such as an STB) indicating
22    whether the appliance is responsive to various communication paths. For example,
23    instead of using communication between the remote control and an STB, prior art
24    systems required the user to manually determine whether an appliance was responsive to
25    commands from the remote control.
26          43.    Roku has infringed and continues to infringe literally and/or through the
27    doctrine of equivalents, one or more claims of the 785 Patent, including but not limited to
28    claim 1, by using, making, offering to sell, and/or selling without authority in the United

                                               12
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 14 of 41 Page ID #:14



 1    States certain universal control devices, including but not limited to the Roku Streaming
 2    Players. Roku directly infringes one or more claims of the 785 Patent when Roku or
 3    those acting upon Roku’s behalf, such as employees, officers, directors, principals,
 4    agents, consultants, and/or representatives, use the Roku Streaming Players in the United
 5    States. Further, UEI contends that Roku’s customers and/or end users directly infringe
 6    the method claims listed below when using the Roku Streaming Players in the United
 7    States and Roku therefore indirectly infringes by way of inducement and/or contributory
 8    infringement.
 9          44.     For purposes of example only, and without limitation, the Roku Streaming
10    Players perform every element of claim 1 of the 785 Patent when used as intended by
11    Roku. Roku also has infringed and continues to infringe at least one other claim of the
12    785 Patent.
13          45.     In particular, the system of claim 1 includes “a media source device.” The
14    Roku Streaming Players are a media source device. For example, “Roku devices give you
15    access to 500,000+ movies and TV episodes from top free and paid channels, so you can
16    stream almost anything.” See https://www.roku.com/how-it-works.
17          46.     The system of claim 1 further includes “a controlling device in
18    communication with the media source device via a first communications link.” The Roku
19    Streaming Players include a controlling device (e.g., Enhanced Remote) in
20    communication with the media source device (e.g., Roku Streaming Players) via a first
21    communications link (e.g., Wi-Fi Direct). For example, the Roku Streaming Players are
22    each sold for importation, imported, or sold after importation with an Enhanced Remote
23    controller (e.g., controlling device). The Roku Enhanced Remote can be used to control a
24    plurality of controllable appliances. The Roku Enhanced Remotes can be used to control
25    the Roku streaming devices as well as a TV. See
26    https://support.roku.com/article/115013019828-how-do-i-set-up-my-roku-enhanced-
27    remote-to-control-my-tv- (“Roku enhanced remotes incorporate both wireless and
28    infrared (IR) technologies to seamlessly control your Roku streaming player and aspects

                                              13
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 15 of 41 Page ID #:15



 1    of your TV.”).
 2          47.    The system of claim 1 further provides that “the media source device is
 3    programmed to provide the controlling device via the first communication link a message
 4    having data that indicates whether a media sink device coupled to the media source
 5    device is responsive or unresponsive to a command communication transmitted by the
 6    media sink device by the media source device via a second communications link between
 7    the media source device and the media sink device.” In a system with the Roku
 8    Streaming Players and Enhanced Remotes, the media source device (e.g., Roku
 9    Streaming Player) is programmed to provide to the controlling device (e.g., Enhanced
10    Remote) via the first communication link (e.g., Wi-Fi Direct) a message having data
11    which indicates whether a media sink device (e.g., TV) coupled to the media source
12    device (e.g., Roku Streaming Player) is responsive or unresponsive to a command
13    communication (e.g., CEC command) transmitted to the media sink device (e.g., TV) by
14    the media source device (e.g., Roku Streaming Player) via a second communications link
15    (e.g., HDMI) between the media source device (e.g., Roku Streaming Player) and the
16    media sink device (e.g., TV). For example, the setup process for a Roku Streaming Player
17    includes configuring the Enhanced Remote to control the TV’s power and volume via
18    CEC over HDMI or IR.
19          48.    The system of claim 1 further provides that “the controlling device is
20    programmed to use the data within the message to automatically configure the controlling
21    device such that the controlling device will respond to an activation of an input element
22    of the controlling device.” In the system with the Roku Streaming Players and Enhanced
23    Remotes, the controlling device (e.g., Enhanced Remote) is programmed to use the data
24    within the message to automatically configure the controlling device (e.g., Enhanced
25    Remote) such that the controlling device (e.g., Enhanced Remote) will respond to an
26    activation of an input element of the controlling device. For example, the setup process
27    for a Roku Streaming Player includes automatically configuring the Enhanced Remote to
28    control the TV’s power and volume via CEC over HDMI or IR. This process involves an

                                              14
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 16 of 41 Page ID #:16



 1    activation of an input element of the Enhanced Remote, such as the OK button.
 2          49.    The system of claim 1 further involves “issuing a communication directly to
 3    the media sink device via a third communication link between the controlling device and
 4    the media sink device to control the functional operation of the media sink device when
 5    the data in the message indicates that the media sink device is unresponsive to the
 6    command communication.” The system of the Roku Streaming Players and Enhanced
 7    remotes involves issuing a communication directly to the media sink device (e.g., TV) via
 8    a third communication link (e.g., IR) between the controlling device (e.g., Enhanced
 9    Remote) and the media sink device (e.g., TV) to control the functional operation of the
10    media sink device (e.g., TV) when the data in the message indicates that the media sink
11    device (e.g., TV) is unresponsive to the command communication (e.g., CEC). For
12    example, during the setup process when the TV is unresponsive to CEC, the Enhanced
13    Remote issues a communication directly to the TV via IR.
14          50.    The system of claim 1 further involves “issuing a communication directly to
15    the media source device via the first communications link to cause the media source
16    device to issue a command to control the functional operation of the media sink device
17    via the second communications link in the event that data indicates that the media sink
18    device is responsive to the command communication.” The system of the Roku
19    Streaming Players and Enhanced remotes involves “issuing a communication directly to
20    the media source device (e.g., Roku Streaming Player) via the first communications link
21    (e.g., Wi-Fi Direct) to cause the media source device (e.g., Roku Streaming Player) to
22    issue a command to control the functional operation of the media sink device (e.g., TV)
23    via the second communications link (e.g., HDMI) in the event that data indicates that the
24    media sink device (e.g., TV) is responsive to the command communication (e.g., CEC).
25    For example, Roku Streaming Players such as the Roku Ultra connect to a TV via HDMI.
26    During the setup process in the event that the data indicates that the TV is responsive to
27    CEC commands, the Enhanced Remote issues a communication directly to the Roku
28    Streaming Player via Wi-Fi Direct to cause the Roku Streaming Player to issue a

                                              15
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 17 of 41 Page ID #:17



 1    command to control the functional operation of the TV via HDMI.
 2          51.    Roku has infringed and continues to infringe claims of the 785 Patent within
 3    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 4    making, using, selling, offering for sale, and/or importing the Roku Streaming Players.
 5          52.    Roku has performed each and every element of claim 1 of the 785 Patent
 6    during at least its own product development and testing of the Roku Streaming Players.
 7          53.    Roku has indirectly infringed and continues to indirectly infringe at least
 8    claim 1 of the 785 Patent under § 271(b) by knowingly and actively inducing
 9    infringement of those claims by its customers and end users of its products. The direct
10    infringers that Roku has induced to infringe include, without limitation, Roku’s
11    customers, users, and retailers that offer for sale, sell, and use the Roku Streaming
12    Players.
13          54.    Roku is on notice of the 785 Patent at least as of the filing of this Complaint.
14    In addition, Roku has had actual or constructive knowledge of the 785 Patent and its
15    infringement prior to the filing of this Complaint. Further, at least as of September 2017,
16    UEI informed Roku in writing that it had over 30 issued and pending patents covering its
17    control solutions. It is believed that Roku investigated UEI’s patents as a result and
18    gained actual knowledge of the 785 Patent. If it did not investigate UEI’s patents as a
19    result, it was acting in willful blindness of a reasonable likelihood of infringement.
20    Roku’s own patents also have cited documents referring to UEI’s patents over 290 times,
21    which made Roku aware of UEI’s patents. Roku is a large public company that annually
22    generates hundreds of millions of dollars of revenue, has ready access to the capital
23    markets and has the ability to pay licensing fees or royalties to UEI. As a result, Roku at
24    least engaged in willful blindness by taking deliberate actions to avoid confirming a high
25    probability of infringement of the 785 Patent. As such, Roku either knew or should have
26    known about the existence of the 785 Patent and that creating features in its devices to
27    practice that patent would induce infringement. Roku has not taken any steps of remedial
28    action to mitigate its infringement. Roku has induced and continue to induce end users of

                                              16
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 18 of 41 Page ID #:18



 1    the Roku Streaming Players or Roku TVs to infringe at least claim 1 of the 785 Patent
 2    within the meaning of 35 U.S.C. § 271(b).
 3          55.    Roku’s acts of inducement include making, using, selling, and offering to
 4    sell the Roku Streaming Players, as well as Roku’s creation and dissemination of
 5    promotional materials, marketing materials, and instruction guides that teach and
 6    encourage end users to use the Roku Streaming Players in an infringing manner. For
 7    example, the Roku Streaming Players provide step-by-step instructions on how an end
 8    user should use these products in a manner that directly infringes the 785 Patent, and
 9    Roku also provides further instructions in the “Setup and Troubleshooting” section of its
10    website. Roku, has a webpage, https://support.roku.com/en-gb/article/115013019828-
11    how-to-set-up-your-roku-enhanced-remote-to-control-your-tv, dedicated to instructing
12    users how to set up Roku Enhanced Remotes via wireless and infrared (IR) technologies
13    to seamlessly control Roku streaming players and aspects of users’ TVs. Examples
14    include, without limitation, Roku’s instructions on how to connect Roku devices to
15    control other devices through HDMI and IR.
16          56.    Additionally, Roku has contributed to the infringement of claims of the 785
17    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Roku has contributed to
18    the end users infringement of the 785 Patent by, among other things, making, selling,
19    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
20    encouraging the offer for sale, sale, and use of the Roku Streaming Players, which Roku
21    knew contain the software and features discussed above that are especially made or
22    adapted by Roku for infringing uses of claims of the 785 Patent. The software and
23    features discussed above are not staple articles of commerce suitable for substantial non-
24    infringing use. The direct infringers for Roku’s contributory infringement include,
25    without limitation, its customers, users, and retailers that offer for sale, sell, and use the
26    Roku Streaming Players.
27          57.    Roku’s direct and indirect infringement of the 785 Patent has injured UEI,
28    and UEI is entitled to recover damages adequate to compensate it for such infringement.

                                               17
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 19 of 41 Page ID #:19



 1           58.      Roku’s infringement of the 785 Patent has been willful, wanton, malicious,
 2    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 3    damages. More specifically, Roku knew or should have known about the 785 Patent and
 4    its infringement of that patent, as discussed above, but continued to engage in the using,
 5    making, offering to sell, and/or selling of the Roku Streaming Players despite an
 6    objectively high likelihood that this conduct would infringe the 785 Patent.
 7    Roku’s infringing activities will continue to injure UEI unless and until this Court enters
 8    an injunction prohibiting further infringement and, specifically, enjoining further direct
 9    and indirect infringement of the 785 Patent. If Roku’s conduct is not stopped, UEI will
10    continue to suffer competitive harm, irreparable injury, and significant damages.
11    Because UEI has no adequate remedy at law, UEI seeks, in addition to damages,
12    preliminary and permanent injunctive relief. UEI competes to supply remote control
13    technology to companies like Roku and will continue suffering irreparable harm absent
14    injunctive relief.
15                                            COUNT THREE
16                          INFRINGEMENT OF U.S. PATENT 10,325,486
17           59.      UEI incorporates the previous paragraphs of this Complaint as if fully set
18    forth herein.
19           60.      UEI is the owner of all rights, title, and interest in the 486 Patent, including
20    the right to bring this suit for injunctive relief and damages.
21           61.      The 486 Patent generally relates to a method for configuring a user interface
22    presented on a home theater device (like a TV) by adding an icon representing a
23    controllable function of an appliance (such as an audiovisual receiver (“AVR”) based on
24    connection data received from the appliance such that selection of that icon via input by a
25    remote control controls the function of the appliance identified by the icon.
26           62.      The 486 Patent is valid and enforceable. The claims of the 486 Patent are
27    directed to an inventive application in the field of remote control of consumer electronic
28    devices. The combination of claim elements was not well-understood, routine, or

                                                 18
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 20 of 41 Page ID #:20



 1    conventional to those in the field at the time of invention. In particular, it was not well-
 2    understood, routine or conventional at the time of invention to
 3    configure user interfaces by adding icons representative of the controllable function of an
 4    appliance based on connection data received from the appliance.
 5          63.    Roku has infringed and continues to infringe literally and/or through the
 6    doctrine of equivalents, one or more claims of the 486 Patent, including but not limited to
 7    claim 1, by using, making, offering to sell, and/or selling without authority in the United
 8    States certain universal control devices, including but not limited to the Roku Streaming
 9    Players. Roku directly infringes one or more claims of the 486 Patent when Roku or
10    those acting upon Roku’s behalf, such as employees, officers, directors, principals,
11    agents, consultants, and/or representatives, use the Roku Streaming Players in the United
12    States. Further, UEI contends that Roku’s customers and/or end users directly infringe the
13    method claims listed below when using the Roku Streaming Players in the United States
14    and Roku therefore indirectly infringes by way of inducement and/or contributory
15    infringement.
16          64.    For purposes of example only, and without limitation, the Roku TVs
17    perform every element of claim 1 of the 486 Patent when used as intended by Roku.
18    Roku also has infringed and continues to infringe at least one other claim of the 486
19    Patent.
20          65.    In particular, the method of claim 1 is “[a] method for configuring a user
21    interface that is caused to be presented by a home theater device in a display device
22    associated with the home theater device.” The Roku TVs perform a method for
23    configuring a user interface that is caused to be presented by a home theater device in a
24    display device associated with the home theater device. For example, the TCL Roku TVs
25    are a home theater device with an associated display. See
26    https://www.tclusa.com/products/home-theater/3-series/tcl-32-class-3-series-fhd-led-
27    roku-smart-tv-32s327. The TCL Roku TVs contain various user interfaces, including
28    home screen interface.

                                               19
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 21 of 41 Page ID #:21



 1          66.    The method of claim 1 further involves “receiving at the home theater
 2    device from a controllable appliance in communication with the home theater device via
 3    use of a high definition multimedia (“HDMI”) connection data that functions to identify a
 4    controllable function of the controllable appliance.” The Roku’s TVs perform the step of
 5    receiving at the home theater device from a controllable appliance in communication with
 6    the home theater device via use of a high definition multimedia (“HDMI”) connection
 7    data that functions to identify a controllable function of the controllable appliance. For
 8    example, an audiovisual receiver (“AVR”) is an example of a controllable appliance that
 9    may be connected to the TCL Roku TV via an HDMI connection. The TCL Roku TV
10    (e.g., home theater device) receives CEC data (e.g., connection data) from the connected
11    AVR (e.g., controllable appliance). The CEC data functions to identify functions of the
12    soundbar, such as volume control and power.
13          67.    The method of claim 1 further involves “automatically adding by the home
14    theater device to the user interface an icon representative of the controllable function of
15    the controllable appliance that was identified by the data received from the controllable
16    appliance.” The Roku TVs perform the step of automatically adding by the home theater
17    device to the user interface an icon representative of the controllable function of the
18    controllable appliance that was identified by the data received from the controllable
19    appliance. Without any connected audio devices, the volume icon for the TCL Roku TV
20    is a conical speaker. After connecting an AVR via HDMI, the TCL Roku TV (e.g., home
21    theater device) will automatically add an icon to the TCL Roku TV home screen
22    representative of the connected soundbar (e.g., controllable appliance). Specifically, a
23    volume icon depicting a speaker, a circular volume scrollbar, and a volume level number
24    appear in the upper right of the screen as the AVR is connected to the TCL Roku TV via
25    an HDMI connection. The scrollbar and number correspond to the volume up/down
26    functions of the AVR.
27          68.    The method of claim 1 further involves “in response to the home theater
28    device receiving from a controlling device a command transmission that is indicative of a

                                              20
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 22 of 41 Page ID #:22



 1    selection of the added icon from the user interface when the user interface is displayed in
 2    the display device associated with the home theater device.” The Roku TVs perform the
 3    step of in response to the home theater device receiving from a controlling device a
 4    command transmission that is indicative of a selection of the added icon from the user
 5    interface when the user interface is displayed in the display device associated with the
 6    home theater device. For example, the user selects the AVR volume icon by pressing the
 7    volume up, volume down, or mute buttons on the Roku remote controller. The Roku
 8    remote controller transmits these commands to the TCL Roku TV via IR.
 9          69.    The method of claim 1 further involves “causing the home theater device to
10    issue a command to at least the controllable appliance to control at least the controllable
11    function of the controllable appliance that was identified by the data received from the
12    controllable appliance.” The Roku TVs perform the step of causing the home theater
13    device to issue a command to at least the controllable appliance to control at least the
14    controllable function of the controllable appliance that was identified by the data received
15    from the controllable appliance. When the user selects the AVR icon by pressing the
16    volume up, volume down, or mute buttons on the Roku remote controller, the TCL Roku
17    TV (e.g., home theater device), issues commands to the AVR to control the volume.
18          70.    Roku has infringed and continues to infringe claims of the 486 Patent within
19    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
20    making, using, selling, offering for sale, and/or importing the Roku TVs.
21          71.    Roku has performed each and every element of claim 1 of the 486 Patent
22    during at least its own product development and testing of the Roku TVs.
23          72.    Roku has indirectly infringed and continues to indirectly infringe at least
24    claim 1 of the 486 Patent under § 271(b) by knowingly and actively inducing
25    infringement of those claims by its customers and end users of its products. The direct
26    infringers that Roku has induced to infringe include, without limitation, Roku’s
27    customers, users, and retailers that offer for sale, sell, and use the Roku TVs.
28          73.    Roku is on notice of the 486 Patent at least as of the filing of this Complaint.

                                              21
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 23 of 41 Page ID #:23



 1    In addition, Roku has had actual or constructive knowledge of the 486 Patent and its
 2    infringement prior to the filing of this Complaint. Further, at least as of September 2017,
 3    UEI informed Roku in writing that it had over 30 issued and pending patents covering its
 4    control solutions. It is believed that Roku investigated UEI’s patents as a result and
 5    gained actual knowledge of the 486 Patent. If it did not investigate UEI’s patents as a
 6    result, it was acting in willful blindness of a reasonable likelihood of infringement.
 7    Roku’s own patents also have cited documents referring to UEI’s patents over 290 times,
 8    which made Roku aware of UEI’s patents. Roku is a large public company that annually
 9    generates hundreds of millions of dollars of revenue, has ready access to the capital
10    markets and has the ability to pay licensing fees or royalties to UEI. As a result, Roku at
11    least engaged in willful blindness by taking deliberate actions to avoid confirming a high
12    probability of infringement of the 486 Patent. As such, Roku either knew or should have
13    known about the existence of the 486 Patent and that creating features in its devices to
14    practice that patent would induce infringement. Roku has not taken any steps of remedial
15    action to mitigate its infringement. Roku has induced and continue to induce end users of
16    the Roku Streaming Players to infringe at least claim 1 of the 486 Patent within the
17    meaning of 35 U.S.C. § 271(b).
18          74.    Roku’s acts of inducement include making, using, selling, and offering to
19    sell the Roku TVs, as well as Roku’s creation and dissemination of promotional
20    materials, marketing materials, and instruction guides that teach and encourage end users
21    to use the Roku TVs in an infringing manner. For example, the Roku TVs provide step-
22    by-step instructions on how an end user should use these products in a manner that
23    directly infringes the 486 Patent, and Roku also provides further instructions in the
24    “Setup and Troubleshooting” section of its website. Roku, has a webpage,
25    https://support.roku.com/en-gb/article/115013019828-how-to-set-up-your-roku-
26    enhanced-remote-to-control-your-tv, dedicated to instructing users how to set up Roku
27    Enhanced Remotes via wireless and infrared (IR) technologies to seamlessly control
28    Roku streaming players and aspects of users’ TVs. Examples include, without limitation,

                                              22
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 24 of 41 Page ID #:24



 1    Roku’s instructions on how to connect Roku devices to control other devices through
 2    HDMI and IR.
 3           75.    Additionally, Roku has contributed to the infringement of claims of the 486
 4    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Roku has contributed to
 5    the end users infringement of the 486 Patent by, among other things, making, selling,
 6    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
 7    encouraging the offer for sale, sale, and use of the Roku TVs, which Roku knew contain
 8    the software and features discussed above that are especially made or adapted by Roku
 9    for infringing uses of claims of the 486 Patent. The software and features discussed above
10    are not staple articles of commerce suitable for substantial non-infringing use. The direct
11    infringers for Roku’s contributory infringement include, without limitation, its customers,
12    users, and retailers that offer for sale, sell, and use the Roku Streaming Players.
13           76.    Roku’s direct and indirect infringement of the 486 Patent has injured UEI,
14    and UEI is entitled to recover damages adequate to compensate it for such infringement.
15           77.    Roku’s infringement of the 486 Patent has been willful, wanton, malicious,
16    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
17    damages. More specifically, Roku knew or should have known about the 486 Patent and
18    its infringement of that patent, as discussed above, but continued to engage in the using,
19    making, offering to sell, and/or selling of the Roku Streaming Players despite an
20    objectively high likelihood that this conduct would infringe the 486 Patent.
21    Roku’s infringing activities will continue to injure UEI unless and until this Court enters
22    an injunction prohibiting further infringement and, specifically, enjoining further direct
23    and indirect infringement of the 486 Patent. If Roku’s conduct is not stopped, UEI will
24    continue to suffer competitive harm, irreparable injury, and significant damages.
25    Because UEI has no adequate remedy at law, UEI seeks, in addition to damages,
26    preliminary and permanent injunctive relief. UEI competes to supply remote control
27    technology to companies like Roku and will continue suffering irreparable harm absent
28    injunctive relief.

                                              23
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 25 of 41 Page ID #:25



 1                                             COUNT FOUR
 2                          INFRINGEMENT OF U.S. PATENT 10,593,196
 3          78.       UEI incorporates the previous paragraphs of this Complaint as if fully set
 4    forth herein.
 5          79.       UEI is the owner of all rights, title, and interest in the 196 Patent, including
 6    the right to bring this suit for injunctive relief and damages.
 7          80.       Controlling devices, for example remote controls, for use in issuing
 8    commands to entertainment and other appliances, and the features and functionality
 9    provided by such controlling devices are well known in the art. At the time of invention,
10    the recent proliferation of wireless and wired communication and/or digital
11    interconnection methods such as WiFi, Bluetooth, HDMI, etc., amongst and between
12    appliances has resulted in a corresponding proliferation of such communication protocols
13    and command formats. Confusion, mis-operation, or other problems were common when
14    users or manufacturers of a controlling device, such as a remote control, attempted to take
15    advantage of the enhanced features and functionalities of these new control methods
16    because prior generation appliances and adoption of such newer methods was
17    inconsistent and fragmented. The 196 Patent solves this problem by providing methods
18    for taking advantage of improved appliance control communication methods and/or
19    command formats in a reliable manner which is largely transparent to a user and/or
20    seamlessly integrated with legacy appliance control technology.
21          81.       The 196 Patent is valid and enforceable. The claims of the 196 Patent are
22    directed to an inventive application in the field of remote control of consumer electronic
23    devices. The combination of claim elements was not well-understood, routine, or
24    conventional to those in the field at the time of invention. In particular, it was not well-
25    understood, routine or conventional at the time of invention to have a media device such
26    as an STB contain instructions to configure a remote control to communicate directly
27    with an appliance when a communication from the appliance indicates that the appliance
28    will not be responsive to a command sent from the STB to the appliance.

                                                 24
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 26 of 41 Page ID #:26



 1          82.     Roku has infringed and continues to infringe literally and/or through the
 2    doctrine of equivalents, one or more claims of the 196 Patent, including but not limited to
 3    claim 1, by using, making, offering to sell, and/or selling without authority in the United
 4    States certain universal control devices, including but not limited to the Roku Streaming
 5    Players. Roku directly infringes one or more claims of the 196 Patent when Roku or those
 6    acting upon Roku’s behalf, such as employees, officers, directors, principals, agents,
 7    consultants, and/or representatives, use the Roku Streaming Players in the United States.
 8    Further, UEI contends that Roku’s customers and/or end users directly infringe the
 9    method claims listed below when using the Roku Streaming Players in the United States
10    and Roku therefore indirectly infringes by way of inducement and/or contributory
11    infringement.
12          83.     For purposes of example only, and without limitation, the Roku Streaming
13    Players perform every element of claim 1 of the 196 Patent when used as intended by
14    Roku. Roku also has infringed and continues to infringe at least one other claim of the
15    196 Patent.
16          84.     In particular, the device of claim 1 is “[a] first media device.” The Roku
17    Streaming Players are a first media device.
18          85.     The device of device 1 further includes a “processing device.” The Roku
19    Streaming Players contain a processing device. For example, the Roku Streaming Players
20    contain a processing device such as a quad-core processor that is coupled to the receiver
21    and the transmitter
22          86.     The device of device 1 further includes “a high-definition multimedia
23    interface communications port, coupled to the processing device, for communicatively
24    connecting the first media device to a second media device.” The Roku Streaming
25    Players contain a high-definition multimedia interface communications port, coupled to
26    the processing device, for communicatively connecting the first media device to a second
27    media device. For example, the Roku Streaming Players contain circuitry associated with
28    a High-Definition Multimedia Interface (“HDMI”) connection to send data via the HDMI

                                               25
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 27 of 41 Page ID #:27



 1    connection. The Roku Streaming Players may be connected to a TV (e.g., a second media
 2    device) via HDMI.
 3          87.    The device of claim 1 further includes “a transmitter, coupled to the
 4    processing device, for communicatively coupling the first media device to a remote
 5    control device.” The Roku Streaming Players contain a transmitter, coupled to the
 6    processing device, for communicatively coupling the first media device to a remote
 7    control device. For example, the Roku Streaming Players program Roku remotes with
 8    remote codes for external devices, such as TVs. See
 9    https://support.roku.com/article/360004786894-why-is-my-roku-enhanced-remote-not-
10    controlling-volume-and-power-on-my-tv-. This programming is conducted via a wireless
11    connection such as Wi-Fi or Wi-Fi Direct.
12          88.    The device of claim 1 further includes “a memory device, coupled to the
13    processing device, having stored thereon processor executable instruction.” The Roku
14    Streaming Players contain a memory device, coupled to the processing device, having
15    stored thereon processor executable instructions. For example, each Roku Streaming
16    Player includes memory (e.g., RAM or ROM) that stores the Roku OS software.
17          89.    The device of claim 1 further provides that “the instructions, when executed
18    by the processing device, cause the first media device to be configured to transmit a first
19    command directly to the second media device, via use of the high-definition multimedia
20    communications port, to control an operational function of the second media device when
21    a first data provided to the first media device indicates that the second media device will
22    be responsive to the first command.” The Roku Streaming Players contain instructions
23    wherein the instructions, when executed by the processing device, cause the first media
24    device to be configured to transmit a first command directly to the second media device,
25    via use of the high-definition multimedia communications port, to control an operational
26    function of the second media device when a first data provided to the first media device
27    indicates that the second media device will be responsive to the first command. For
28    example, during the setup process for TV control by the Roku remote, the Roku

                                              26
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 28 of 41 Page ID #:28



 1    Streaming Player (e.g., the first media device) determines for certain types of TVs that
 2    the Roku remote controller is capable of controlling the volume of the TV (e.g., second
 3    media device) using CEC communication (e.g., using an HDMI port). The Roku
 4    Streaming Player prompts the user to confirm that CEC commands work to control the
 5    TV volume (which sends a first data to the Roku Streaming Player indicating that the TV
 6    is responsive to the CEC volume command). In response to the determination that the TV
 7    responds to CEC commands, the Roku Streaming Player configures itself to use CEC
 8    commands as the default communication protocol. The Roku Streaming Player also
 9    issues a communication to the Roku remote to cause the Roku remote to configure itself
10    to send a command to the Roku Streaming Player (e.g., first media device) for causing
11    the Roku Streaming Player to communicate the command for controlling the functional
12    operation of the second media device (e.g., volume up/down and/or power on/off), to the
13    controllable device via CEC. The configuration of the Roku remote controller is shown
14    by the different direct and indirect communication and command configurations of the
15    Roku remote controller.
16          90.    The method of claim 1 further provides that the instructions “cause the first
17    media device to be configured to transmit a second data to a remote control device, via
18    use of the transmitter, for use in configuring the remote control device to transmit a
19    second command directly to the second media device, via use of a communicative
20    connection between the remote control device and the second media device, to control the
21    operational function of the second media device when the first data provided to the first
22    media device indicates that the second media device will be unresponsive to the first
23    command.” The Roku Streaming Players contain instructions that cause the first media
24    device to be configured to transmit a second data to a remote control device, via use of
25    the transmitter, for use in configuring the remote control device to transmit a second
26    command directly to the second media device, via use of a communicative connection
27    between the remote control device and the second media device, to control the
28    operational function of the second media device when the first data provided to the first

                                              27
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 29 of 41 Page ID #:29



 1    media device indicates that the second media device will be unresponsive to the first
 2    command. For example, to confirm if the TV is responsive or unresponsive to commands
 3    sent over HDMI, the Roku Streaming Player walks the user through a setup process.
 4    After the user confirms whether music is playing, the Roku Streaming Player tests
 5    commands to mute the music. The screen queries whether the music has stopped playing.
 6    If the music has stopped playing, that means the command that was just sent succeeded in
 7    muting the TV. If CEC commands do not successfully mute the TV, the Roku remote
 8    will test IR codes. IR communication is a communicative connection between the remote
 9    control device and the TV (e.g., second media device). If the IR code successfully mutes
10    the TV, the Roku Streaming Player issues a communication to the Roku remote controller
11    to configure itself to send commands directly to the TV for controlling operational
12    functions (e.g., volume up/down and/or power on/off) of the TV via use of a wireless
13    communication protocol (e.g., IR). The configuration of the Roku remote controller is
14    shown by the different direct and indirect communication and command configurations
15    of the Roku remote controller.
16          91.    Roku has infringed and continues to infringe claims of the 196 Patent within
17    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
18    making, using, selling, offering for sale, and/or importing the Roku Streaming Players.
19          92.    Roku has performed each and every element of claim 1 of the 196 Patent
20    during at least its own product development and testing of the Roku Streaming Players.
21          93.    Roku has indirectly infringed and continues to indirectly infringe at least
22    claim 1 of the 196 Patent under § 271(b) by knowingly and actively inducing
23    infringement of those claims by its customers and end users of its products. The direct
24    infringers that Roku has induced to infringe include, without limitation, Roku’s
25    customers, users, and retailers that offer for sale, sell, and use the Roku Streaming
26    Players.
27          94.    Roku is on notice of the 196 Patent at least as of the filing of this Complaint.
28    In addition, Roku has had actual or constructive knowledge of the 196 Patent and its

                                              28
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 30 of 41 Page ID #:30



 1    infringement prior to the filing of this Complaint. Further, at least as of September 2017,
 2    UEI informed Roku in writing that it had over 30 issued and pending patents covering its
 3    control solutions. It is believed that Roku investigated UEI’s patents as a result and
 4    gained actual knowledge of the 196 Patent. If it did not investigate UEI’s patents as a
 5    result, it was acting in willful blindness of a reasonable likelihood of infringement.
 6    Roku’s own patents also have cited documents referring to UEI’s patents over 290 times,
 7    which made Roku aware of UEI’s patents. Roku is a large public company that annually
 8    generates hundreds of millions of dollars of revenue, has ready access to the capital
 9    markets and has the ability to pay licensing fees or royalties to UEI. As a result, Roku at
10    least engaged in willful blindness by taking deliberate actions to avoid confirming a high
11    probability of infringement of the 196 Patent. As such, Roku either knew or should have
12    known about the existence of the 196 Patent and that creating features in its devices to
13    practice that patent would induce infringement. Roku has not taken any steps of remedial
14    action to mitigate its infringement. Roku has induced and continues to induce end users
15    of the Roku Streaming Players to infringe at least claim 1 of the 196 Patent within the
16    meaning of 35 U.S.C. § 271(b).
17          95.    Roku’s acts of inducement include making, using, selling, and offering to
18    sell the Roku Streaming Players, as well as Roku’s creation and dissemination of
19    promotional materials, marketing materials, and instruction guides that teach and
20    encourage end users to use the Roku Streaming Players in an infringing manner. For
21    example, the Roku Streaming Players provide step-by-step instruction on how an end
22    user should use these products in a manner that directly infringes the 196 Patent, and
23    Roku also provides further instruction in the “Setup and Troubleshooting” section of its
24    website. Roku, has a webpage, https://support.roku.com/en-gb/article/115013019828-
25    how-to-set-up-your-roku-enhanced-remote-to-control-your-tv, dedicated to instructing
26    users how to set up Roku Enhanced Remotes via wireless and infrared (IR) technologies
27    to seamlessly control Roku streaming players and aspects of users’ TVs. Examples
28    include, without limitation, Roku’s instructions on how to connect Roku devices to

                                              29
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 31 of 41 Page ID #:31



 1    control other devices through HDMI and IR.
 2           96.    Additionally, Roku has contributed to the infringement of claims of the 196
 3    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Roku has contributed to
 4    the end users infringement of the 196 Patent by, among other things, making, selling,
 5    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
 6    encouraging the offer for sale, sale, and use of the Roku Streaming Players, which Roku
 7    knew contain the software and features discussed above that are especially made or
 8    adapted by Roku for infringing uses of claims of the 196 Patent. The software and
 9    features discussed above are not staple articles of commerce suitable for substantial non-
10    infringing use. The direct infringers for Roku’s contributory infringement include,
11    without limitation, its customers, users, and retailers that offer for sale, sell, and use the
12    Roku Streaming Players.
13           97.    Roku’s direct and indirect infringement of the 196 Patent has injured UEI,
14    and UEI is entitled to recover damages adequate to compensate it for such infringement.
15           98.    Roku’s infringement of the 196 Patent has been willful, wanton, malicious,
16    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
17    damages. More specifically, Roku knew or should have known about the 196 Patent and
18    its infringement of that patent, as discussed above, but continued to engage in the using,
19    making, offering to sell, and/or selling of the Roku Streaming Players despite an
20    objectively high likelihood that this conduct would infringe the 196 Patent. Roku’s
21    infringing activities will continue to injure UEI unless and until this Court enters an
22    injunction prohibiting further infringement and, specifically, enjoining further direct and
23    indirect infringement of the 196 Patent. If Roku’s conduct is not stopped, UEI will
24    continue to suffer competitive harm, irreparable injury, and significant damages.
25    Because UEI has no adequate remedy at law, UEI seeks, in addition to damages,
26    preliminary and permanent injunctive relief. UEI competes to supply remote control
27    technology to companies like Roku and will continue suffering irreparable harm absent
28    injunctive relief.

                                               30
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 32 of 41 Page ID #:32



 1                                            COUNT FIVE
 2                          INFRINGEMENT OF U.S. PATENT 10,600,317
 3          99.       UEI incorporates the previous paragraphs of this Complaint as if fully set
 4    forth herein.
 5          100. UEI is the owner of all rights, title, and interest in the 317 Patent, including
 6    the right to bring this suit for injunctive relief and damages.
 7          101. Manufacturers typically provide a remote control with an appliance, such as
 8    a television, or DVR, and, as such, different appliance types of different manufacturers
 9    are often commanded with different remote controls. To minimize the number of
10    individual remote controls a user requires, universal remote controls have been
11    developed. Prior art methods of setting up and configuring universal remote controls
12    were demanding, exacting, and generally frustrating for many users. For example,
13    documents containing the setup instructions and setup codes are often be lost, misplaced,
14    or may be superseded as brand and/or model names evolve. The ’317 Patent solves this
15    problem by providing a device for enabling set up of a controlling device capable of
16    controlling a plurality of appliances, via an interactive instruction set and associated
17    programming.
18          102. The 317 Patent is valid and enforceable. The claims of the 317 Patent are
19    directed to an inventive application in the field of remote control of consumer electronic
20    devices. The combination of claim elements was not well-understood, routine, or
21    conventional to those in the field at the time of invention. In particular, it was not well-
22    understood, routine or conventional at the time to use interactive instructions to set up a
23    remote control to control an appliance based on type and brand information of the
24    appliance.
25          103. Roku has infringed and continues to infringe literally and/or through the
26    doctrine of equivalents, one or more claims of the 317 Patent, including but not limited to
27    claim 1, by using, making, offering to sell, and/or selling without authority in the United
28    States certain universal control devices, including but not limited to the Roku Streaming

                                                31
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 33 of 41 Page ID #:33



 1    Players and the Roku TVs. Roku directly infringes one or more claims of the 317 Patent
 2    when Roku or those acting upon Roku’s behalf, such as employees, officers, directors,
 3    principals, agents, consultants, and/or representatives, use the Roku Streaming Players or
 4    Roku TVs in the United States. Further, UEI contends that Roku’s customers and/or end
 5    users directly infringe the method claims listed below when using the Roku Streaming
 6    Players or Roku TVs in the United States and Roku therefore indirectly infringes by way
 7    of inducement and/or contributory infringement.
 8          104. For purposes of example only, and without limitation, the Roku Streaming
 9    Players perform every element of claim 1 of the 317 Patent when used as intended by
10    Roku. Roku also has infringed and continues to infringe at least one other claim of the
11    317 Patent.
12          105. In particular, the device of claim 1 is “[a] controlled device.” The Roku
13    Streaming Players are a controlled device.
14          106. The Roku TVs are also a controlled device.
15          107. The device of claim 1 further includes “a receiver for receiving
16    communications from a remotely located controlling device.” The Roku Streaming
17    Players contain a receiver for receiving communications from a remotely located
18    controlling device. For example, the Roku Streaming Players use wireless
19    communications to communicate with a Roku remote control by way of an IR or a
20    wireless receiver.
21          108. The Roku TVs also contain a receiver for receiving communications from a
22    remotely located controlling device. For example, the TCL Roku TVs use wireless
23    communications to communicate with a Roku remote control, which requires either an IR
24    or a wireless receiver.
25          109. The device of claim 1 further includes “a transmitter for transmitting
26    communications to a display device coupled to the controlled device.” The Roku
27    Streaming Devices contain a transmitter for transmitting communications to a display
28    device coupled to the controlled device. For example, the Roku Streaming Players

                                                32
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 34 of 41 Page ID #:34



 1    contain circuitry associated with a High-Definition Multimedia Interface (“HDMI”)
 2    connection to send data via the HDMI connection.
 3          110. The Roku TVs also include contain a transmitter for transmitting
 4    communications to a display device coupled to the controlled device. For example, the
 5    TCL Roku TVs contain circuitry associated with transmitting communications received
 6    via the wireless receiver and processed by the processor to the TV screen (e.g., display
 7    device).
 8          111. The device of claim 1 further includes “a processing device coupled to the
 9    receiver and the transmitter.” The Roku Streaming Players contain a processing device
10    coupled to the receiver and the transmitter. For example, the Roku Streaming Players
11    contain a processing device such as a quad-core processor that is coupled to the receiver
12    and the transmitter.
13          112. The Roku TVs also include a processing device coupled to the receiver and
14    the transmitter. For example, and upon information and belief, the exemplary TCL Roku
15    TV 32S327 contains a dual core processor that is coupled to the receiver and the
16    transmitter.
17          113. The device of claim 1 further includes “a memory storing executable
18    instructions, wherein the instructions, when executed by the processing device, cause the
19    controlled device.” The Roku Streaming Players contain a memory storing executable
20    instructions, wherein the instructions, when executed by the processing device, cause the
21    controlled device to practice the claimed invention. For example, each Roku Streaming
22    Player includes memory (e.g., RAM or ROM) that stores the Roku OS software.
23          114. The Roku TVs also contain a memory storing executable instructions,
24    wherein the instructions, when executed by the processing device, cause the controlled
25    device to practice the claimed invention. For example, each TCL Roku TV includes the
26    Roku OS software.
27          115. The device of claim 1 further includes instructions that “automatically
28    progress through a plurality of setup procedure steps in response to each of a plurality of

                                              33
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 35 of 41 Page ID #:35



 1    communications received via use of the receiver from the controlling device.” The Roku
 2    Streaming Players contain instructions to automatically progress through a plurality of
 3    setup procedure steps in response to each of a plurality of communications received via
 4    use of the receiver from the controlling device. For example, during the initial setup and
 5    when using the “Set up a remote for TV control” feature, the aforementioned
 6    programming enables Roku Streaming Players to automatically progress through a
 7    plurality of setup procedure steps in response to communications received from the Roku
 8    remote controller. For example, during the initial setup process and when setting up the
 9    Roku remote controller to control the TV, the programming on the Roku Streaming
10    players cause the TV screen (e.g., display device) to display screens guiding the user
11    through the setup process (e.g., instructional information). For some TVs, the Roku
12    Streaming Player will have information about the TV such that the user is immediately
13    taken directly to screens asking “Is music playing?” and/or “Has the music stopped
14    playing?” or other TVs, the Roku Streaming Player will request that the user enter a
15    brand name.
16          116. The Roku TVs also contain instructions that automatically progress through
17    a plurality of setup procedure steps in response to each of a plurality of communications
18    received via use of the receiver from the controlling device. For example, when setting up
19    an AVR, the TCL Roku TVs automatically progress through a plurality of setup
20    procedure steps such as when the TCL Roku TVs receive a communication from the
21    Roku remote control that the “Search for CEC Devices” menu item has been selected.
22          117. The device of claim 1 further includes instructions that “transmit to the
23    display device via use of the transmitter communications to cause the display device to
24    display instructional information to a user while progressing through the plurality of
25    setup procedure steps.” The Roku Streaming Players contain instructions to transmit to
26    the display device via use of the transmitter communications to cause the display device
27    to display instructional information to a user while progressing through the plurality of
28    setup procedure steps. For example, during the initial setup process and when setting up

                                              34
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 36 of 41 Page ID #:36



 1    the Roku remote controller to control the TV, the programming on the Roku Streaming
 2    players cause the TV screen (e.g., display device) to display screens guiding the user
 3    through the setup process (e.g., instructional information). For some TVs, the Roku
 4    Streaming Player will have information about the TV such that the user is immediately
 5    taken directly to screens asking “Is music playing?” and/or “Has the music stopped
 6    playing?” For other TVs, the Roku Streaming Player will request that the user enter a
 7    brand name.
 8          118. The Roku TVs also contain instructions that transmit to the display device
 9    via use of the transmitter communications to cause the display device to display
10    instructional information to a user while progressing through the plurality of setup
11    procedure steps. For example, during the process for setting up an AVR, the
12    programming on the TCL Roku TVs cause the TV screen (e.g., display device) to display
13    screens guiding the user through the setup process (e.g., instructional information).
14          119. The device of claim 1 further includes instructions that “in response to at
15    least a type and brand of a target device to be controlled via use of the controlling device
16    being identified via use of the plurality of setup procedure steps, select at least one
17    command code set which has been predetermined to be likely to be usable by the
18    controlling device to control operational functions of the target device when subsequently
19    provisioned to the controlling device.
20          120. The Roku TVs also contain instructions that in response to at least a type
21    and brand of a target device to be controlled via use of the controlling device being
22    identified via use of the plurality of setup procedure steps, select at least one command
23    code set which has been predetermined to be likely to be usable by the controlling device
24    to control operational functions of the target device when subsequently provisioned to the
25    controlling device. For example, during the process for setting up an AVR, the
26    programming on TCL Roku TVs select a CEC code set to control the AVR. The Roku
27    TCL TVs identify the CEC code set based on the type (e.g., audio device) and brand
28    (e.g., Denon) of the connected device,

                                              35
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 37 of 41 Page ID #:37



 1          121. Roku has infringed and continues to infringe claims of the 317 Patent within
 2    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 3    making, using, selling, offering for sale, and/or importing the Roku Streaming Players or
 4    Roku TVs.
 5          122. Roku has performed each and every element of claim 1 of the 317 Patent
 6    during at least its own product development and testing of the Roku Streaming Players or
 7    Roku TVs.
 8          123. Roku has indirectly infringed and continues to indirectly infringe at least
 9    claim 1 of the 317 Patent under § 271(b) by knowingly and actively inducing
10    infringement of those claims by its customers and end users of its products. The direct
11    infringers that Roku has induced to infringe include, without limitation, Roku’s
12    customers, users, and retailers that offer for sale, sell, and use the Roku Streaming
13    Players or Roku TVs.
14          124. Roku is on notice of the 317 Patent at least as of the filing of this Complaint.
15    In addition, Roku has had actual or constructive knowledge of the 317 Patent and its
16    infringement prior to the filing of this Complaint. Further, at least as of September 2017,
17    UEI informed Roku in writing that it had over 30 issued and pending patents covering its
18    control solutions. It is believed that Roku investigated UEI’s patents as a result and
19    gained actual knowledge of the 317 Patent. If it did not investigate UEI’s patents as a
20    result, it was acting in willful blindness of a reasonable likelihood of infringement.
21    Roku’s own patents also have cited documents referring to UEI’s patents over 290 times,
22    which made Roku aware of UEI’s patents. Roku is a large public company that annually
23    generates hundreds of millions of dollars of revenue, has ready access to the capital
24    markets and has the ability to pay licensing fees or royalties to UEI. As a result, Roku at
25    least engaged in willful blindness by taking deliberate actions to avoid confirming a high
26    probability of infringement of the 317 Patent. As such, Roku either knew or should have
27    known about the existence of the 317 Patent and that creating features in its devices to
28    practice that patent would induce infringement. Roku has not taken any steps of remedial

                                              36
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 38 of 41 Page ID #:38



 1    action to mitigate its infringement. Roku has induced and continue to induce end users of
 2    the Roku Streaming Players or Roku TVs to infringe at least claim 1 of the 317 Patent
 3    within the meaning of 35 U.S.C. § 271(b).
 4          125. Roku’s acts of inducement include making, using, selling, and offering to
 5    sell the Roku Streaming Players or Roku TVs, as well as Roku’s creation and
 6    dissemination of promotional materials, marketing materials, and instruction guides that
 7    teach and encourage end users to use the Roku Streaming Players or Roku TVs in an
 8    infringing manner. For example, the Roku Streaming Players and Roku TVs provide
 9    step-by-step instructions on how an end user should use these products in a manner that
10    directly infringes the 317 Patent, and Roku also provides further instructions in the
11    “Setup and Troubleshooting” section of its website. Roku, has a webpage,
12    https://support.roku.com/en-gb/article/115013019828-how-to-set-up-your-roku-
13    enhanced-remote-to-control-your-tv, dedicated to instructing users how to set up Roku
14    Enhanced Remotes via wireless and infrared (IR) technologies to seamlessly control
15    Roku streaming players and aspects of users’ TVs. Examples include, without limitation,
16    Roku’s instructions on how to connect Roku devices to control other devices through
17    HDMI and IR.
18          126. Additionally, Roku has contributed to the infringement of claims of the 317
19    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Roku has contributed to
20    the end users infringement of the 317 Patent by, among other things, making, selling,
21    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
22    encouraging the offer for sale, sale, and use of the Roku Streaming Players or Roku TVs,
23    which Roku knew contain the software and features discussed above that are especially
24    made or adapted by Roku for infringing uses of claims of the 317 Patent. The software
25    and features discussed above are not staple articles of commerce suitable for substantial
26    non-infringing use. The direct infringers for Roku’s contributory infringement include,
27    without limitation, its customers, users, and retailers that offer for sale, sell, and use the
28    Roku Streaming Players or Roku TVs.

                                               37
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 39 of 41 Page ID #:39



 1            127. Roku’s direct and indirect infringement of the 317 Patent has injured UEI,
 2    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 3            128. Roku’s infringement of the 317 Patent has been willful, wanton, malicious,
 4    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 5    damages. More specifically, Roku knew or should have known about the 317 Patent and
 6    its infringement of that patent, as discussed above, but continued to engage in the using,
 7    making, offering to sell, and/or selling of the Roku Streaming Players or Roku TVs
 8    despite an objectively high likelihood that this conduct would infringe the 317 Patent.
 9    Roku’s infringing activities will continue to injure UEI unless and until this Court enters
10    an injunction prohibiting further infringement and, specifically, enjoining further direct
11    and indirect infringement of the 317 Patent. If Roku’s conduct is not stopped, UEI will
12    continue to suffer competitive harm, irreparable injury, and significant damages.
13    Because UEI has no adequate remedy at law, UEI seeks, in addition to damages,
14    preliminary and permanent injunctive relief. UEI competes to supply remote control
15    technology to companies like Roku and will continue suffering irreparable harm absent
16    injunctive relief
17

18                                     PRAYER FOR RELIEF
19            WHEREFORE, Plaintiff UEI respectfully requests relief and judgement against the
20    Defendant, Roku, Inc., as follows:
21            1.    An entry of judgment in favor of UEI and against Roku;
22            2.    An award of damages adequate to compensate UEI for Roku’s direct
23    infringement and indirect infringement of U.S. Patent Nos. 7,969,514; 9,641,785;
24    10,325,486; 10,593,196; and 10,600,317.
25            3.    A preliminary and permanent injunction against Roku and its officers,
26    directors, employees, agents, consultants, contractors, suppliers, distributors, and all
27    others acting in concert or privity with Roku from further infringement of the Patents-in-
28    Suit;

                                              38
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 40 of 41 Page ID #:40



 1           4.     If an injunction is denied, an award of an ongoing royalty;
 2           5.     An award of treble damages to UEI as a result of Roku’s willful
 3    infringement;
 4           6.     An award of prejudgment interest;
 5           7.     A finding that, with respect to Roku, this case is exceptional and awarding to
 6    UEI its reasonable costs and attorney fees under 35 U.S.C. § 285;
 7           8.     All other costs and fees awardable by law; and
 8           9.     Such other relief that the Court sees as just and proper.
 9                                         JURY DEMAND
10           10.    UEI hereby demands a jury trial on all causes of action, claims, and issues so
11    triable as a matter of right.
12
             Respectfully submitted this 9th day of April, 2020.
13

14
                                              By: /s/ Ryan W. Koppelman
15
                                              Ryan W. Koppelman (SBN 290704)
16                                            Michael J. Newton (SBN 156225)
                                              Katherine G. Rubschlager (SBN 328100)
17                                            ALSTON & BIRD LLP
18                                            950 Page Mull Road
                                              Palo Alto, CA 94304
19                                            Telephone: (650) 838-2000
                                              Facsimile: (650) 838-2001
20                                            ryan.koppelman@alston.com
21
                                              mike.newton@alston.com
                                              katherine.rubschlager@alston.com
22
                                              Evan W. Woolley (SBN 286385)
23                                            ALSTON & BIRD LLP
                                              333 South Hope Street, 16th Floor
24                                            Los Angeles, CA 90071
25                                            Telephone: (213) 576-1000
                                              Facsimile: (213) 576-1100
26                                            evan.woolley@alston.com
27                                            Thomas W. Davison (to be admitted pro hac vice)
28
                                              ALSTON & BIRD LLP
                                              950 F Street NW
                                               39
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00701-JVS-ADS Document 1 Filed 04/09/20 Page 41 of 41 Page ID #:41



 1                                       Washington, DC 20004
                                         Telephone: (202) 239-3300
 2                                       Facsimile: (202) 239-3333
 3
                                         tom.davison@alston.com

 4                                       Attorneys for Plaintiff
                                         Universal Electronics Inc.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            40
                            COMPLAINT FOR PATENT INFRINGEMENT
